     E-FILED 2020 MAR 24 3:46 PM DUBUQUE - CLERK OF DISTRICT COURT




                                                           110635




                              EXHIBIT
                                  A
Case 2:20-cv-01014-LRR-MAR Document 1-1 Filed 04/14/20 Page 1 of 6
     E-FILED 2020 MAR 24 3:46 PM DUBUQUE - CLERK OF DISTRICT COURT




Case 2:20-cv-01014-LRR-MAR Document 1-1 Filed 04/14/20 Page 2 of 6
     E-FILED 2020 MAR 24 3:46 PM DUBUQUE - CLERK OF DISTRICT COURT




Case 2:20-cv-01014-LRR-MAR Document 1-1 Filed 04/14/20 Page 3 of 6
     E-FILED 2020 MAR 24 3:46 PM DUBUQUE - CLERK OF DISTRICT COURT




Case 2:20-cv-01014-LRR-MAR Document 1-1 Filed 04/14/20 Page 4 of 6
     E-FILED 2020 MAR 24 3:46 PM DUBUQUE - CLERK OF DISTRICT COURT




Case 2:20-cv-01014-LRR-MAR Document 1-1 Filed 04/14/20 Page 5 of 6
     E-FILED 2020 MAR 24 3:46 PM DUBUQUE - CLERK OF DISTRICT COURT




Case 2:20-cv-01014-LRR-MAR Document 1-1 Filed 04/14/20 Page 6 of 6
